department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc pa cbs rcgrosenick gl-100935-01 uil memorandum for mark h howard associate area_counsel - salt lake city cc sb slc from joseph w clark senior technician reviewer branch cbs subject this chief_counsel_advice responds to your request for assistance dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend date a date b date c date d date e date f taxpayer attorney amount z amount y issues if an erroneous refund was generated by the abatement of dischargeable liabilities pursuant to a chapter discharge but prior to a distribution by the trustee of funds that should have been applied to those dischargeable liabilities is a reversal of the abatement permissible if so whether a reversal of abatement would violate the discharge injunction gl-100935-01 whether the filing of a suit to collect the erroneous refund violates the discharge injunction of b c a conclusions the abatement of dischargeable liabilities may be reversed reversal of the abatement does not violate the discharge injunction filing suit to collect an erroneous refund generated from an abatement of dischargeable liabilities may violate the discharge injunction of b c a facts on date a taxpayer and his wife filed a chapter bankruptcy receiving a discharge on date b on date c the service received a notice of assets from the chapter trustee requesting that creditors file proofs of claim in the case responding to the discharge order on date d the service abated the assessments for taxpayer for the taxable years and plus a frivolous filing penalty under sec_6702 for the year in response to the notice of assets on date e the service filed a proof_of_claim which resulted in a distribution to the service of dollar_figureamount z because the assessments for some of the periods had already been abated the application of the dollar_figureamount z to taxpayer’s account resulted in an erroneous refund of dollar_figureamount y which the service was unable to intercept at the time the mistake was discovered the refund check was negotiated on date f endorsed by taxpayer and stating pay to the order of attorney attorney is thought to be taxpayer’s attorney law and analysis the abatement of dischargeable liabilities may be reversed to understand the legal effect of an abatement it is essential to first understand the legal effect of an assessment assessments do not create tax_liabilities rather assessments reflect the service’s judgment of what taxes are owed 199_fsupp_331 d n j affirmed sub nom 316_f2d_521 3rd cir assessment is a prescribed procedure for officially recording the fact and the amount of a taxpayer's administratively determined tax_liability with consequences somewhat similar to the reduction of a claim of judgment taxpayers are liable for taxes however whether or not the service assesses them sec_6501 service must either assess or bring proceedings in court without assessment within three years after the return is filed see 914_f2d_499 4th cir cert_denied 500_us_905 rejecting taxpayer’s argument that prior to assessment there can be no tax_liability and therefore no payment of taxes just as assessments do not create a tax_liability neither does the abatement of an assessment extinguish a liability the authority to abate assessments is contained in sec_6404 which provides in relevant part a general_rule -the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which--- is excessive in amount or is assessed after the expiration of the period of limitations properly applicable thereto or is erroneously or illegally assessed c small tax balances -the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof if the secretary determines under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due the plain language of the statute authorizes the abatement of assessments not liabilities sec_6404 authorizes the service to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof likewise sec_6404 begins the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof these introductory clauses refer to abating the unpaid portion of the assessment of either any_tax or any liability in respect thereof they do not refer to abating the liability sec_6404 authorizes the service to abate the unpaid portion of any assessment when the service decides under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due this abatement has nothing to do with a judgment about whether the assessment reflects the taxpayer’s true liability it only represents the service’s judgment that collecting the account is not cost-effective in effect the service excuses its collector's obligation to account for the tax_liability but does not excuse the taxpayer's liability see crompton-richmond v u s sec_301_6404-1 delegates to the commissioner the authority to prescribe the uniform rules for making a sec_6404 determination as discussed infra the service has embodied the procedures for bankruptcy discharge determinations in the bankruptcy handbook irm gl-100935-01 f_supp s d n y service can revive an assessment abated under sec_6404 because the abatement of an uncollectible tax does not cancel the tax see also 100_fsupp_451 ct_cl irs cannot relieve a taxpayer of tax_liability merely because it is uncollectible but can only abate it as a bookkeeping entry 21_fsupp_10 e d pa an abatement made because of a collectibility determination does not extinguish the liability because the sec_6404 abatement is made on the basis of collectibility and not because the liability was improperly assessed money may still later be collected so long as the collection limitations_period is open the service may account for the collection by entering a debit to reverse the prior credit transaction reversal of the abatement does not violate the discharge injunction a debtor who successfully completes the bankruptcy process is discharged from all pre-bankruptcy debts b c the discharge order discharges the debtor from a personal obligation to pay and creates an injunction barring creditors from attempting to collect discharged debts from the debtor personally b c a the discharge does not destroy the pre-petition liability however 501_us_78 111_sct_2150 a bankruptcy discharge extinguishes only one mode of enforcing a claim -- namely an action against the debtor in personam see also in re conston 181_br_769 d del collecting cases while the service may continue to collect non-discharged taxes from all of the debtor’s property or rights to property it may collect discharged taxes only from pre-petition property to which a tax_lien is still attached when the service learns of a taxpayer's discharge from bankruptcy the insolvency function tax examiner or bankruptcy specialist evaluates the taxpayer's various tax_liabilities to decide which have been discharged by the bankruptcy see generally irm describing procedures for evaluating and processing discharge if the insolvency employee decides that the costs of working the case do not warrant collection of the amounts involved then the insolvency employee must bring the balance due in each discharged tax_liability module to zero by inputting adjusting credit transaction codes tcs to offset whatever debit tcs were used to account for the liabilities because the service’s accounting system is designed so that a prior transaction is never erased or extinguished or eliminated from the record the some debts may be excepted from discharge b c gl-100935-01 abatement always takes the form of a credit transaction entered to bring the balance due to zero adjustments made to account for bankruptcy discharges are abatements made pursuant to sec_6404 a sec_6404 adjustment is caused by the service’s decision that despite sec_6301's direction to collect taxes it is not in the public interest to collect a particular liability because of the costs involved such abatements do not extinguish an otherwise valid tax_liability regardless of the reason for the abatement while the bankruptcy discharge affects the service’s ability to collect the discharged liability it does not extinguish either the underlying liability or those tax_liens which have otherwise survived the bankruptcy since the underlying tax_liability exists after bankruptcy discharge it also exists after the assessments for the discharged taxes are abated to account for the later collection the sec_6404 abatement may be reversed the discharge injunction of b c a prohibits the commencement or continuation of any act to collect recover or offset any discharged debt from the debtor personally because the reversal of an abatement is as explained above not a collection action but merely a bookkeeping function it is not a violation of the discharge injunction filing suit to collect an erroneous refund generated from an abatement of dischargeable liabilities may violate the discharge injunction of b c a the term refund within the phrase erroneous refund refers to any erroneous dispersal of money by the service whether or not that money has previously been paid in see eg 74_f2d_744 6th cir erroneous payment of interest on a valid refund constitutes an erroneous refund for purposes of sec_7405 an erroneous refund includes any receipt of money from the service to which the recipient is not entitled regardless of whether the recipient is the person whom the service intended to received the refund or whether the recipient is a taxpayer or a third party see eg derochemont v united_states ct_cl cl_ct although the insolvency employee does make a collectibility determination the freeze code tc cannot be used because that would shut down collection on every tax module of the entire account and the eventual reversal of the tc would cause collection to commence against all of the taxpayer’s property only by abating specific tax assessments the ones for discharged taxes can the insolvency employee continue to collect the nondischarged taxes and if the opportunity arises collect the discharged taxes out of the property to which the lien for those taxes still attaches gl-100935-01 a nonrebate erroneous refund occurs not as a result of a redetermination of the taxpayer's liability but rather as a result of a clerical or ministerial error nonrebate erroneous refunds can only be recovered through voluntary repayment civil suit or right of offset the service may not initiate any administrative collection action to recover a nonrebate erroneous refund because there has been no assessment of that amount thus the service may not file a notice_of_federal_tax_lien or issue a levy or notice of seizure for the amount erroneously refunded the service may however continue to administratively collect any unpaid portion of the original assessment regardless of whether an erroneous refund was generated on the particular tax module in question see 946_f2d_1143 5th cir as previously noted the discharge injunction of b c a prohibits the service from collecting dischargeable debts from the debtor personally however the discharge injunction does not extend to debts which arise after the date of the order for relief see b c b the filing of an erroneous refund_suit in this instance would be an action to collect a post-petition debt and so not subject_to the discharge injunction this is because an erroneous refund creates a new debt see 63_f3d_83 1st cir 49_f3d_340 7th cir thus an erroneous refund issued and received by the debtors post-petition like any other tax_liability incurred by the debtor post-petition is nondischargeable see 78_br_175 bankr e d tenn debts which became payable by a chapter debtor post-petition are not discharged by the debtor's completion of plan 817_f2d_1368 9th cir chapter debtor’s liability stemming from an erroneous refund nondischargeable under b c a a see also in re campbell bankr lexis bankr d colo service was entitled to return of an erroneous refund paid to a chapter debtor post-petition nor does the discharge injunction affect the ability of the service to proceed against the debtor in rem in re 40_f3d_1162 11th cir in united_states v buckner u s dist lexi sec_5861 n d ind date adopting magistrate’s recommendation u s dist lexis date the service levied on a retirement_plan but the debtor filed chapter bankruptcy before the fundholder replied to the levy when the debtor’s taxes were discharged under b c sec_507 and a the service abated the corresponding assessments the court held that the sec_6404 abatements did not extinguish the debtor’s liability and that the service could reverse the abatements but cf in re 253_br_570 m d ala bleak decided under former version of sec_507 that read erroneous refund would be treated the same as the tax current version gives the claim the same priority therefore erroneous pre-petition refund not excepted from discharge under section a a gl-100935-01 because the service never released its levy on the retirement_plan which remained outside the bankruptcy_estate the service could collect the funds case development hazards and other considerations the discharge injunction of b c a prohibits the commencement or continuation of any act to collect recover or offset any discharged debt while the bankruptcy discharge affects the service’s ability to collect the discharged liability from the debtor personally it does not extinguish either the underlying liability or those tax_liens which have otherwise survived the bankruptcy sec_6404 permits the service to abate a tax_assessment to reflect an administrative determination that collection of a tax is economically unfeasible due to a bankruptcy discharge should collection become feasible within the statutory collection_period a sec_6404 abatement may be reversed without violating the discharge injunction in bankruptcy the service then may proceed to collect by the filing of an erroneous refund_suit because such a suit is an effort to collect a post-petition debt it does not violate the discharge injunction this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views if you have any questions please contact richard charles grosenick pincite
